DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 11, and 18 have been amended. Curently claims 1-20 are under review. 

Response to Arguments
The Applicant’s arguments with respect to Claims 1-20 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a system, non-transitory hardware memory storage device or method that determines a characteristic of a display having a backlight, determines that the display is operating in a standard dynamic range or a high dynamic range; control a buck-boost converter by applying a scalar value to an input voltage from at least one power source to provide an output voltage to the backlight based upon the frame rate, and determine that the display has switched to a high dynamic range mode from a standard dynamic range mode, maintained the frame rate and in response doubling the output voltage OR determine that the display has switched to HDR mode from SDR mode, doubled the frame rate and in response quadrupling the output voltage, OR determine that the display has switched to SDR mode from HDR mode and maintained the frame rate and in response decrease the output voltage by a factor of 1.6, OR determine that the display has switched to SDR mode from HDR mode and halved the frame rate and in response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DONNA V Bocar/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621